
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 479
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 31, 2009
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Public Health Service Act to
		  provide a means for continued improvement in emergency medical services for
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Wakefield
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)There are
			 31,000,000 child and adolescent visits to the Nation’s emergency departments
			 every year.
				(2)Over 90 percent of
			 children requiring emergency care are seen in general hospitals, not in
			 free-standing children’s hospitals, with one-quarter to one-third of the
			 patients being children in the typical general hospital emergency
			 department.
				(3)Severe asthma and
			 respiratory distress are the most common emergencies for pediatric patients,
			 representing nearly one-third of all hospitalizations among children under the
			 age of 15 years, while seizures, shock, and airway obstruction are other common
			 pediatric emergencies, followed by cardiac arrest and severe trauma.
				(4)Up
			 to 20 percent of children needing emergency care have underlying medical
			 conditions such as asthma, diabetes, sickle-cell disease, low birth weight, and
			 bronchopulmonary dysplasia.
				(5)Significant gaps
			 remain in emergency medical care delivered to children. Only about 6 percent of
			 hospitals have available all the pediatric supplies deemed essential by the
			 American Academy of Pediatrics and the American College of Emergency Physicians
			 for managing pediatric emergencies, while about half of hospitals have at least
			 85 percent of those supplies.
				(6)Providers must be
			 educated and trained to manage children’s unique physical and psychological
			 needs in emergency situations, and emergency systems must be equipped with the
			 resources needed to care for this especially vulnerable population.
				(7)Systems of care
			 must be continually maintained, updated, and improved to ensure that research
			 is translated into practice, best practices are adopted, training is current,
			 and standards and protocols are appropriate.
				(8)The Emergency
			 Medical Services for Children (EMSC) Program under section 1910 of the Public
			 Health Service Act (42 U.S.C. 300w–9) is the only
			 Federal program that focuses specifically on improving the pediatric components
			 of emergency medical care.
				(9)The EMSC Program
			 promotes the nationwide exchange of pediatric emergency medical care knowledge
			 and collaboration by those with an interest in such care and is depended upon
			 by Federal agencies and national organizations to ensure that this exchange of
			 knowledge and collaboration takes place.
				(10)The EMSC Program
			 also supports a multi-institutional network for research in pediatric emergency
			 medicine, thus allowing providers to rely on evidence rather than anecdotal
			 experience when treating ill or injured children.
				(11)The Institute of
			 Medicine stated in its 2006 report, Emergency Care for Children: Growing
			 Pains, that the EMSC Program boasts many accomplishments … and
			 the work of the program continues to be relevant and vital.
				(12)The EMSC Program
			 is celebrating its 25th anniversary, marking a quarter-century of driving key
			 improvements in emergency medical services to children, and should continue its
			 mission to reduce child and youth morbidity and mortality by supporting
			 improvements in the quality of all emergency medical and emergency surgical
			 care children receive.
				(b)PurposeIt
			 is the purpose of this Act to reduce child and youth morbidity and mortality by
			 supporting improvements in the quality of all emergency medical care children
			 receive.
			3.Reauthorization
			 of emergency medical services for children programSection
			 1910 of the Public Health Service Act (42 U.S.C. 300w–9) is
			 amended—
			(1)in subsection (a),
			 by striking 3-year period (with an optional 4th year and
			 inserting 4-year period (with an optional 5th year;
			(2)in
			 subsection (d)—
				(A)by striking
			 and such sums and inserting such sums; and
				(B)by inserting
			 before the period the following: , $25,000,000 for fiscal year 2010,
			 $26,250,000 for fiscal year 2011, $27,562,500 for fiscal year 2012, $28,940,625
			 for fiscal year 2013, and $30,387,656 for fiscal year 2014;
				(3)by redesignating
			 subsections (b) through (d) as subsections (c) through (e), respectively;
			 and
			(4)by inserting after
			 subsection (a) the following:
				
					(b)(1)The purpose of the
				program established under this section is to reduce child and youth morbidity
				and mortality by supporting improvements in the quality of all emergency
				medical care children receive, through the promotion of projects focused on the
				expansion and improvement of such services, including those in rural areas and
				those for children with special health care needs. In carrying out this
				purpose, the Secretary shall support emergency medical services for children by
				supporting projects that—
							(A)develop and present scientific
				evidence;
							(B)promote existing and innovative
				technologies appropriate for the care of children; or
							(C)provide information on health outcomes
				and effectiveness and cost-effectiveness.
							(2)The program established under this
				section shall—
							(A)strive to enhance the pediatric
				capability of emergency medical service systems originally designed primarily
				for adults; and
							(B)in order to avoid duplication and
				ensure that Federal resources are used efficiently and effectively, be
				coordinated with all research, evaluations, and awards related to emergency
				medical services for children undertaken and supported by the
				Federal
				Government.
							.
			
	
		
			Passed the House of
			 Representatives March 30, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
